DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

 Response to Arguments
Applicant’s arguments, see page 12 of applicant’s reply, filed 06/13/2022, with respect to the rejection(s) of claim(s) 1-5, 7-9, 11, and 15-20 under 35 U.S.C. 103 as being unpatentable over Maughan in view of Chipley have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ikonomovska et al., “Regression Trees from Data Streams with Drift Detection”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikonomovska et al., “Regression Trees from Data Streams with Drift Detection” (herein Ikonomovska).

Regarding claim 1, Ikonomovska teaches a method comprising: 
identifying a model comprising a plurality of intermediate operations, wherein each intermediate operation of the plurality of intermediate operations produces an intermediate output value for use by the model to generate a predictive output value, wherein the intermediate output value is different from the predictive output value [Identifying a regression tree (i.e. model) comprising descendent nodes (i.e. intermediate operations) producing predictions (i.e. intermediate output values) that are used by lower nodes to produce a final prediction (i.e. predictive output value). See Ikonomovska at section 3, 1st paragraph; section 3.1, 1st paragraph]; 
for each of the plurality of intermediate operations, generating, by a processing device, a set of instructions to provide the intermediate output values when the model is executed [For each internal/descendent node, predictions from the nodes (i.e. intermediate output values) are provided to change detect units. Ikonomovska at section 3.1, 1st -3rd paragraphs]; 
performing a first execution of the identified model, wherein the first execution refers to an execution of a training set on the model [The model is built/trained (i.e. first execution) using a training set. See Ikonomovska at section 4, 1st paragraph; section 4.1, 1st paragraph.]; 
receiving the first intermediate output value associated with the first intermediate operation used to produce a first predictive output value during the first execution of the model [The output from each internal node (i.e. intermediate output value) is continuously monitored, thereby receiving the output at the time of building/training the model (i.e. i.e. during first execution of the model). Ikonomovska at page 125, 1st -2nd paragraph; page 126, 1st paragraph]; 
performing a second execution of the identified model, wherein the second execution refers to an execution of the model after the model has been implemented [The model is continuously monitored (i.e. during a second execution) after the model is built. See Ikonomovska at page 125, 1st -2nd paragraph; page 126, 1st paragraph]; 
receiving a second intermediate output value associated with the first intermediate operation used to produce a second predictive output value during the second execution of the model [The output from each internal node (i.e. intermediate output value) is continuously monitored, thereby receiving the output after the time of building/training the model (i.e. i.e. during a second execution of the model). See Ikonomovska at page 125, 1st -2nd paragraph; page 126, 1st paragraph]; 
determining that a difference between the first intermediate output value and the second intermediate output value satisfies a threshold [The difference in the outputs is monitored to see if the difference satisfies a threshold. Ikonomovska at page 125, 2nd -4th paragraphs]; and 
in response to determining that the difference between the first intermediate output value and the second intermediate output value satisfies the threshold, transmitting, by the processing device, a notification indicating data drift of the model in view of the difference between the first intermediate output value and the second intermediate output value satisfies the threshold [When the threshold is met, an alarm is triggered. Ikonomovska at page 125, 1st and last paragraphs].

Regarding claim 3, Ikonomovska teaches the method of claim 1, further comprising: 
receiving an input corresponding to the threshold associated with the difference between the first intermediate output value and the second intermediate output value, wherein determining that the difference between the first intermediate output value and the second intermediate output value satisfies the threshold is in response to receiving the input corresponding to the threshold [A threshold parameter λ is used in the difference determination and, therefore, the threshold λ is received as input. Ikonomovska at page 125, 2nd -4th paragraphs].

Regarding claim 5, Ikonomovska teaches the method of claim 1, wherein the first intermediate output value of the first intermediate operation associated with the first execution of the first intermediate operation corresponds to an execution of a training set on the model comprising the plurality of intermediate operations [The first output from the internal node (i.e. intermediate output value) is at the time of building/training the model on a training set. See Ikonomovska at section 3.1, 3rd paragraph; section 4.1].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikonomovska in view of Maughan et al., U.S. Patent Application No. 2017/0330109 (herein Maughan).

Regarding claim 2, Ikonomovska teaches the method of claim 1. Ikonomovska doesn’t teach: determining a type of the first intermediate operation; and determining the threshold in view of the type of the first intermediate operation, wherein determining that the difference between the first intermediate output value and the second intermediate output value satisfies the threshold is in response to determining the threshold in view of the type of the first intermediate operation. In the same field of drift detection, Maughan teaches determining a type of the first intermediate operation; and determining the threshold in view of the type of the first intermediate operation [The feature (i.e. operation) type is determined and a corresponding drift threshold is determined in view of the feature. See Maughan at paragraph 72], wherein determining that the difference between the first intermediate output value and the second intermediate output value satisfies the threshold is in response to determining the threshold in view of the type of the first intermediate operation [Drift is determined according to a determined drift threshold. Maughan at paragraph 58]. Maughan teaches that using different drift thresholds based on corresponding feature allows for greater drift for features having less impact on predictions [Maughan at paragraph 72]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Ikonomovska to further include: determining a type of the first intermediate operation; and determining the threshold in view of the type of the first intermediate operation, wherein determining that the difference between the first intermediate output value and the second intermediate output value satisfies the threshold is in response to determining the threshold in view of the type of the first intermediate operation, as taught by Maughan, in order to allow for greater drift for features/operations having less impact on predictions.

Regarding claim 4, Ikonomovska teaches the method of claim 1, further comprising:
receiving the third intermediate output value associated with a first execution of a second intermediate operation of the plurality of intermediate operations [The output from each internal node (i.e. intermediate output value) is continuously monitored, thereby receiving the output from an another internal node (i.e. a second intermediate operation) at the time of building/training the model (i.e. during first execution of the model). Ikonomovska at page 125, 1st -2nd paragraph; page 126, 1st paragraph]; 
receiving the fourth intermediate output value associated with a second execution of the second intermediate operation of the plurality of intermediate operations [The output from each internal node (i.e. intermediate output value) is continuously monitored, thereby receiving the output from an another internal node (i.e. a second intermediate operation) at the time of building/training the model (i.e. during a second execution of the model). Ikonomovska at page 125, 1st -2nd paragraph; page 126, 1st paragraph];
determining that a second difference between the third intermediate output value and the fourth intermediate output value satisfies a threshold [The difference in the outputs is monitored to see if the difference satisfies a threshold. Ikonomovska at page 125, 2nd -4th paragraphs]; and 
in response to determining that the second difference between the third intermediate output value and the fourth intermediate output value satisfies the threshold, transmitting a second notification indicating that the second difference between the third intermediate output value and the fourth intermediate output value satisfies the second threshold [When the threshold is met, an alarm is triggered. Ikonomovska at page 125, 1st and last paragraphs].
Ikonomovska doesn’t teach that the threshold is a second threshold. In the same field of drift detection, Maughan teaches using a second threshold for a second feature/operation [The feature (i.e. operation) type is determined and a corresponding drift threshold is determined in view of the feature. See Maughan at paragraph 72. Drift is determined according to a determined drift threshold. Maughan at paragraph 58]. Maughan teaches that using different drift thresholds based on corresponding feature allows for greater drift for features having less impact on predictions [Maughan at paragraph 72]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the drift detection of Ikonomovska so that a second threshold is used, as taught by Maughan, for the drift determination between the third intermediate output value and the fourth intermediate output value in order to allow for greater drift for features/operations having less impact on predictions.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikonomovska in view of Cavalcante et al., “FEDD: Feature Extraction for Explicit Concept Drift Detection in Time Series” (herein Cavalcante).
Regarding claim 6, Ikonomovska teaches the method of claim 5. Ikonomovska doesn’t teach that determining the difference between the first intermediate output value and the second intermediate output value satisfies the threshold comprises: generating a first vector associated with the first intermediate output value of the first intermediate operation; generating a second vector associated with the second intermediate output value of the first intermediate operation; and determining that a distance between the first vector and the second vector satisfies the threshold. In the same field drift detection, Cavalcante teaches determining a difference between a first intermediate output value and a second intermediate output value satisfies a threshold that comprises: generating a first vector associated with the first intermediate output value of the first intermediate operation; generating a second vector associated with the second intermediate output value of the first intermediate operation; and determining that a distance between the first vector and the second vector satisfies the threshold [Determining a whether a difference satisfies a drift level (i.e. threshold) comprises generating first and second feature vectors A and B from a time series (i.e. intermediate output values) and determining the distance between the two feature vectors and whether the distance satisfies the drift level. Cavalcante at section III, 2nd paragraph; section III(B)]. Drift detection is this manner increases the accuracy of drift detection [Cavalcante at section VI, 1st – 2nd paragraphs]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ikonomovska determining that a difference between a first intermediate output value and a second intermediate output value satisfies a threshold to comprise: generating a first vector associated with the first intermediate output value of the first intermediate operation; generating a second vector associated with the second intermediate output value of the first intermediate operation; and determining that a distance between the first vector and the second vector satisfies the threshold, as taught by Cavalcante, in order to improve the accuracy of drift detection.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikonomovska in view of Gama and Castillo, “Learning with Local Drift Detection” (herein Gama).

Regarding claim 7, Ikonomovska teaches the method of claim 1. Ikonomovska doesn’t teach that determining the difference between the first intermediate output value and the second intermediate output value satisfies the threshold comprises: determining a probability value associated with the first intermediate output value and the second intermediate output value satisfies the threshold. In the same field of drift detection, Gama teaches detecting drift comprises: determining a probability value associated with the first intermediate output value and the second intermediate output value satisfies the threshold [Drift is detected if the error-rate probability exceeds a threshold. Gama at section 3.1]. Drift detection in this manner provides good performance at detecting drift such that model adaptation can be performed on the model and model performance improved [See Gama at Abstract]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the drift detection of Ikonomovska to further comprise: determining a probability value associated with the first intermediate output value and the second intermediate output value satisfies the threshold, as taught by Gama, in order to provide good performance at detecting drift such that model adaptation can be performed on the model and model performance improved. 


Claim(s) 8, 9, 11, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikonomovska in view of Chipley et al., U.S. Patent Application Publication No. 2017/0076207 (herein Chipley).
Regarding claim 8, Ikonomovska teaches a system comprising: 
performing a first execution on a plurality of models, wherein the first execution refers to an execution of a training set on the plurality of models [Models are built/trained (i.e. first execution) using a training set. See Ikonomovska at section 4, 1st paragraph; section 4.1, 1st paragraph.]; 
receive, for the plurality of models, first intermediate output values associated with at least one intermediate operation used to produce first predictive output values, wherein each model of the plurality of models include a set of instructions to provide the first intermediate output values associated with at least one intermediate operation when the model is executed, and wherein the first intermediate output values is different from the first predictive output values [The output from each internal node (i.e. intermediate output value) is continuously monitored, thereby receiving the output at the time of building/training the models (i.e. i.e. during first execution of the models). Ikonomovska at page 125, 1st -2nd paragraph; page 126, 1st paragraph]; 
generate metric data for each model of the plurality of models in view of the received first intermediate output values [Drift/performance metrics, such as absolute loss, are generated from the monitoring of the internal node outputs (i.e. intermediate output values). Ikonomovska at section 3.1, pages 124-125]; 
performing a second execution on of the particular model, wherein the second execution refers to an execution of the particular model after the particular model has been implemented [The output from each internal node (i.e. intermediate output value) is continuously monitored, thereby receiving the output after the time of building/training the models (i.e. i.e. during a second execution of the models). See Ikonomovska at page 125, 1st -2nd paragraph; page 126, 1st paragraph].
Ikonomovska doesn’t explicitly teach a memory; and a processing device operatively coupled with the memory to perform the above operations and, further, to: provide a graphical user interface (GUI) identifying each model of the plurality of models; receive a selection of a particular model of the plurality of models provided in the GUI; identify respective metric data associated with the particular model of the plurality of models; and provide the respective metric data associated with the particular model in the GUI. In the analogous art of model selection, Chipley teaches a memory; and a processing device operatively coupled with the memory to perform operations [The system comprises a computer readable storage medium (i.e. memory) and a processor (i.e. processing device). Chipley at paragraph 4], including to: provide a graphical user interface (GUI) identifying each model of the plurality of models [A graphical interface displays data for a plurality of models. Chipley at paragraph 4]; receive a selection of a particular model of the plurality of models provided in the GUI [A model selection input is received. Chipley at paragraph 4]; identify respective metric data associated with the particular model of the plurality of models; and provide the respective metric data associated with the particular model in the GUI [For each of the models, a quality metric is displayed (i.e. identified and provided). Chipley at paragraph 7]. Chipley teaches that the system improves the accuracy of predictions by enabling the selection of an optimal or desired model [Chipley at paragraph 53]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Ikonomovska to further comprise a memory; and a processing device operatively coupled with the memory to perform the operations on a plurality of models and, further, to: provide a graphical user interface (GUI) identifying each model of the plurality of models; receive a selection of a particular model of the plurality of models provided in the GUI; identify respective metric data associated with the particular model of the plurality of models (including Ikonomovska’s performance measure); and provide the respective metric data associated with the particular model in the GUI, as taught by Chipley, in order improves the accuracy of predictions by enabling the selection of an optimal or desired model.

Regarding claim 9, Ikonomovska, as modified, teaches the system of claim 8, wherein respective metric data comprises a first set of information and wherein the first set of information is determined in view of a type of the particular model of the plurality of models [The metrics include the absolute loss. See claim 8 rejection above and Ikonomovska at section 3.1, 3rd paragraph. The metrics further include one or more quality metrics, which are determined based on the type of the model. See claim 8 rejection above and Chipley at paragraph 161.]. 

Regarding claim 11, Ikonomovska, as modified, teaches the system of claim 8, wherein to generate the metric data for each model of the plurality of models in view of the received first intermediate output values, the processing device is further to: 
generate a probability value associated with the received first intermediate output values for a corresponding model of the plurality of models [The metrics include testing accuracy (i.e. a probability value) for the model (i.e. associated with the intermediate outputs via dependence). See claim 8 rejection above and Chipley at paragraph 161.]. 

Regarding claim 15, Ikonomovska teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: 
identify a first model comprising a first plurality of intermediate operations, wherein each intermediate operation of the first plurality of intermediate operations produces an intermediate output value for use by the model to generate a predictive output value, wherein the intermediate output value is different from the predictive output value [Identifying a regression tree (i.e. model) comprising descendent nodes (i.e. intermediate operations) producing predictions (i.e. intermediate output values) that are used by lower nodes to produce a final prediction (i.e. predictive output value). See Ikonomovska at section 3, 1st paragraph; section 3.1, 1st paragraph]; 
for each of the first plurality of intermediate operations, generating a set of instructions to provide intermediate output values when the first model is executed [For each internal/descendent node, predictions from the nodes (i.e. intermediate output values) are provided to change detect units. Ikonomovska at section 3.1, 1st -3rd paragraphs]; 
perform a first execution of the first model, wherein the first execution refers to an execution of a training set on the first model [The model is built/trained (i.e. first execution) using a training set. See Ikonomovska at section 4, 1st paragraph; section 4.1, 1st paragraph.]; 
receive the first intermediate output values of the first set of intermediate operations associated with the execution of the first model used to produce a first predictive output value [The output from each internal node (i.e. intermediate output value) is continuously monitored, thereby receiving the output at the time of building/training the model (i.e. i.e. during first execution of the model). Ikonomovska at page 125, 1st -2nd paragraph; page 126, 1st paragraph]; 
determine whether the first model is experiencing data drift in view of the first intermediate output values of the first set of intermediate operations [The model is determined to experience data drift based on the  difference in the outputs from internal nodes. Ikonomovska at page 125, 1st -4th paragraphs]; 
Ikonomovska doesn’t explicity teach causing the processing device to: identify a second model comprising a second plurality of intermediate operations, wherein each intermediate operation of the second plurality of intermediate operations produces an intermediate output value for use by the model to generate a predictive output value, wherein the intermediate output value is different from the predictive output value; for each of the second plurality of intermediate operations, generating a set of instructions to provide a second intermediate output values when the second model is executed; performing a second execution of the second model, wherein the second execution refers to an execution of the second model after the second model has been implemented; receive the second intermediate output values of the second set of intermediate operations associated with the execution of the second model used to produce a second predictive output value; and determine whether the second model is experiencing data drift in view of the second intermediate output values of the second set of intermediate operations. That is, although Ikonomovska teaches performing the above operations to determine whether a model is experiencing data drift in view of the intermediate output values of a set of intermediate operations [See above rejection], Ikonomovska doesn’t teach doing so for multiple models (i.e. a first model and a second model). In the analogous art of model selection, Chipley teaches a scenario analysis handler that performs multiple scenarios (i.e. models) and generates metrics for the performed scenarios (i.e. models) so that the models may be compared and a model selected [Chipley at paragraphs 147,148, 153, and 161]. Chipley teaches that the system improves the accuracy of predictions by enabling the selection of an optimal or desired model [Chipley at paragraph 53]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Ikonomovska so that the drift detection algorithm is used by a scenario analysis handler that performs multiple scenarios/models for the generation of metric data (i.e. drift metrics) to enable model selection, as taught by Chipley, resulting in the combined system causing the processing device to: identify a second model comprising a second plurality of intermediate operations, wherein each intermediate operation of the second plurality of intermediate operations produces an intermediate output value for use by the model to generate a predictive output value, wherein the intermediate output value is different from the predictive output value; for each of the second plurality of intermediate operations, generating a set of instructions to provide a second intermediate output values when the second model is executed; performing a second execution of the second model, wherein the second execution refers to an execution of the second model after the second model has been implemented; receive the second intermediate output values of the second set of intermediate operations associated with the execution of the second model used to produce a second predictive output value; and determine whether the second model is experiencing data drift in view of the second intermediate output values of the second set of intermediate operations. This modification would improve the accuracy of predictions by enabling the selection of an optimal or desired model.

Regarding claim 16, Ikonomovska, as modified, teaches the non-transitory computer-readable storage medium of claim 15, wherein the processing device is further to: 
determine that the first intermediate output values of the first set of intermediate operations satisfy a first threshold [The difference in the outputs is monitored to see if the difference satisfies a threshold. Ikonomovska at page 125, 2nd -4th paragraphs]; and 
in response to determining that the first intermediate output values of the first set of intermediate operations satisfy the first threshold, transmit a first notification indicating that the first intermediate output values satisfy the first threshold [When the threshold is met, an alarm is triggered. Ikonomovska at page 125, 1st and last paragraphs].

Regarding claim 19, Ikonomovska, as modified, teaches the non-transitory computer-readable storage medium of claim 15, wherein the selection of the first set of intermediate operations is in view of a first category of the first model and wherein the selection of the second set of intermediate operations is in view of a second category of the second model [The selection of operations is in view of the model selection, which comprises multiple categories (e.g. model metrics, model type, model ranking, etc). See claim 15 rejection and Chipley at paragraphs 161-162].

Regarding claim 20, Ikonomovska, as modified, teaches the non-transitory computer-readable storage medium of claim 15, wherein at least one intermediate output value of the first intermediate output values associated with the first set of intermediate operations corresponds to an execution of a training set on the first model comprising the first plurality of intermediate operations [The first output from the internal node (i.e. intermediate output value) is at the time of building/training the model on a training set. See Ikonomovska at section 3.1, 3rd paragraph; section 4.1].


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikonomovska and Chipley in view of Cavalcante.

Regarding claim 10, Ikonomovska, as modified, teaches the system of claim 8. Ikonomovska, as modified, doesn’t teach that to generate the metric data for each model of the plurality of models in view of the received first intermediate output values, the processing device is further to: generate a vector associated with the received first intermediate output values for a corresponding model of the plurality of models. In the same field drift detection, Cavalcante teaches generating metric data for a model of the in view of received intermediate output values by generating a vector associated with a received first intermediate output values for a corresponding model [A distance metric is generated by generating feature vectors from a time series (i.e. intermediate output values) and determining the distance between the two feature vectors. Cavalcante at section III, 2nd paragraph; section III(B), 1st – 2nd paragraphs]. Drift detection is this manner increases the accuracy of drift detection [Cavalcante at section VI, 1st – 2nd paragraphs]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ikonomovska’s generation of the metric data for each model of the plurality of models in view of the received first intermediate output values so that the processing device is further to: generate a vector associated with the received first intermediate output values for a corresponding model of the plurality of models, as taught by Cavalcante, in order to improve the accuracy of drift detection.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikonomovska and Chipley in view of Shakeri et al., U.S. Patent No. 8,745,537 (herein Shakeri).

Regarding claim 12, Ikonomovska, as modified, teaches the system of claim 8. Ikonomovska, as modified, doesn’t teach that to present the respective metric data associated with the particular model in the GUI, the processing device is further to: present an operational status of the particular model in the GUI. In the analogous art of model monitoring, Shakeri teaches presenting an operational status of a particular model in a GUI [Shakeri at column 6, lines 43-46; column 7, lines 37-49]. Shakeri teaches that the GUI allows users to monitor and manage model execution and enables model debugging and tuning [Shakeri at column 6, lines 7-24]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the presentation model metrics of Ikonomovska and Chipley to further include presenting an operational status of the particular model in the GUI, as taught, by Shakeri, in order to improve users ability to monitor and manage model execution as well as model debugging and tuning. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikonomovska and Chipley in view of Ranadive et al., U.S. Patent No. 10,311,222 (herein Ranadive).

Regarding claim 14, Ikonomovska, as modified, teaches the system of claim 8. Ikonomovska and Chipley don’t teach that the processing device is further to: authenticate a device associated with the selection of the particular model of the plurality of models present in the GUI, wherein presenting the respective metric data associated with the particular model in the GUI is in response to authenticating the device associated with the selection of the particular model. In the analogous art of user authentication, Ranadive teaches authenticating a device associated with a request and presenting requested services in response to authenticating the device associated with the request [Ranadive at column 8, lines 25-39; column 8, line 61 – column 9, line 12]. Ranadive teaches that the mechanism enables user authentication to occur silently and without requiring the user to enter credentials each time the user desires access to service providers [Ranadive at column 2, lines 40-50]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the model selection process of Ikonomovska and Chipley to further include authenticating a device associated with a request and presenting requested services in response to authenticating the device associated with the request, as taught by Ranadive, such that the processing device is further to: authenticate a device associated with the selection of the particular model of the plurality of models present in the GUI (i.e. a user request), wherein presenting the respective metric data associated with the particular model in the GUI is in response to authenticating the device associated with the selection of the particular model in order to enables user authentication to occur silently and without requiring the user to enter credentials each time the user desires access to service providers.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikonomovska and Chipley in view of Maughan.

Regarding claim 17, Ikonomovska, as modified, teaches the non-transitory computer-readable storage medium of claim 16. Ikonomovska, as modified, doesn’t teach determining a first type of the first set of intermediate operations; and determine the first threshold in view of the type of the first set of intermediate operations, wherein determining the first intermediate output values of the first set of intermediate operations satisfy the first threshold is in response to determining the first threshold in view of the type of the first set of intermediate operations. In the same field of drift detection, Maughan teaches determining a first type of the first set of intermediate operations; and determine the first threshold in view of the type of the first set of intermediate operations [The feature (i.e. operation) type is determined and a corresponding drift threshold is determined in view of the feature. See Maughan at paragraph 72], wherein determining the first intermediate output values of the first set of intermediate operations satisfy the first threshold is in response to determining the first threshold in view of the type of the first set of intermediate operations [Drift is determined according to a determined drift threshold. Maughan at paragraph 58]. Maughan teaches that using different drift thresholds based on corresponding feature allows for greater drift for features having less impact on predictions [Maughan at paragraph 72]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Ikonomovska to further include: determining a first type of the first set of intermediate operations; and determine the first threshold in view of the type of the first set of intermediate operations, as taught by Maughan, in order to allow for greater drift for features/operations having less impact on predictions.

Regarding claim 18, Ikonomovska, as modified, teaches the non-transitory computer-readable storage medium of claim 15, wherein the processing device is further to: determine that the second intermediate output values of the second set of intermediate operations satisfy a second threshold [The difference in the outputs is monitored to see if the difference satisfies a threshold. Ikonomovska at page 125, 2nd -4th paragraphs]; and in response to determining that the second intermediate output values of the second set of intermediate operations satisfy the second threshold, transmit a second notification indicating that the second intermediate output values satisfy the second threshold [When the threshold is met, an alarm is triggered. Ikonomovska at page 125, 1st and last paragraphs]. Ikonomovska doesn’t teach that the threshold is a second threshold. In the same field of drift detection, Maughan teaches using a second threshold for a second feature/operation [The feature (i.e. operation) type is determined and a corresponding drift threshold is determined in view of the feature. See Maughan at paragraph 72. Drift is determined according to a determined drift threshold. Maughan at paragraph 58]. Maughan teaches that using different drift thresholds based on corresponding feature allows for greater drift for features having less impact on predictions [Maughan at paragraph 72]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the drift detection of Ikonomovska so that a second threshold is used, as taught by Maughan, for the drift determination for the second intermediate output values of the second set of intermediate operations in order to allow for greater drift for features/operations having less impact on predictions.


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123